Citation Nr: 1534751	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  12-15 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for residuals of frost bite to both feet.

3.  Entitlement to service connection for bilateral pes planus.

4.  Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), generalized anxiety disorder, and depression.

5.  Entitlement to a temporary total rating under 38 C.F.R. § 4.29 for hospitalization of a psychiatric disability.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from July 1980 to July 1983.

This appeal to the Board of Veterans' Appeals (Board) is from February 2010, December 2010, and April 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of service connection for a lumbar disorder, bilateral pes planus, and PTSD, and entitlement to a temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent and credible evidence of record does not establish the existence of any current residuals of frostbite of the feet.


CONCLUSION OF LAW

Service connection for residuals of frostbite of the feet is not warranted.  38 U.S.C.A. §§ 1101, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In a letter dated in May 2009, before the initial adjudication of the claim, the RO advised the claimant of the information necessary to substantiate the claim for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was advised of various types of lay, medical, and employment evidence that could substantiate the various elements of his service connection claim.  He was also provided with information regarding ratings and effective dates.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA's notice requirements have been satisfied.

VA also has a duty to assist the Appellant by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  The Veteran's available service treatment and personnel records were obtained as well as post-service VA and private medical records.  An October 2009 VA cold injury examination in October 2009 is found adequate to adjudicate the claim as it notes the Veteran's history and complaints, and contains objective findings.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Legal Criteria and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2014).

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id. 

The requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In this matter, however, there is no probative evidence showing a disability of the feet related to frostbite at any point during the period under appellate review.  

On October 2009 VA examination, the Veteran reported having frostbite in service and complained of intermittent bilateral foot numbness.  However, on examination of the feet the examiner found no evidence of residuals of frost bite present.  See VA Examination received October 23, 2009.  His complaints of pain, numbness, and swelling were most likely symptoms of his pes planus.

The Board thoroughly reviewed all other post-service medical records, but finds no evidence he has residuals of frostbite.  This is not to say there have been no foot complaints noted at any time during the appeal, but some complaints were not associated with a diagnosis or they were given a general diagnosis of bilateral feet swelling.  See pages 53, 327 and 329 of CAPRI records received in Virtual VA on April 22, 2014 and page 7 of CAPRI records received in Virtual VA on September 27, 2012.  In any event, they were not associated with frostbite of the feet.  When there were symptoms associated with a diagnosis it was pes planus.  See VA examinations received October 23, 2009 and September 13, 2010.

The weight of the evidence revealed that while the Veteran had bilateral foot symptoms he does not have residuals of cold injury to his feet.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability. In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection, therefore, must be denied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for frostbite is denied.


REMAND

The Board finds additional notice and development is needed before the remaining issues on appeal may be adjudicated.

LUMBAR

The Veteran is shown to have a current low back disorder, which a VA examiner opined as not related to service.  See VA Examination received October 23, 2009.  However, a VA nurse practitioner opined that the Veteran's back disorder was as likely as not related to service.  See Third Party Correspondence received August 30, 2010.  Since neither opinion was supported by adequate rationale the matter must be remanded for a supplemental opinion.

PES PLANUS

The Veteran was found to have mild bilateral pes planus when he entered the military.  See page 42 of STR - Medical.  Therefore, the question under consideration is whether the disability was aggravated by his service.  Only by clear and unmistakable evidence may a pre-existing disability be found to not have been aggravated by service.  A VA examiner opined the pes planus was not aggravated by service, but the opinion was not supported by any rationale.  Consequently, the opinion lacks probative value.  

PSYCHIATRIC DISORDER

The Veteran was not given complete notice as to the requirements for a claim for service connection for PTSD based on in-service personal assault.  In Gallegos v. Peake, 22 Vet. App. 329 (2008), the United States Court of Appeals for Veterans Claims (Court) held that in cases of personal assault VA must first inform the claimant that he or she may submit alternative forms of evidence, that is, evidence other than service records, to corroborate his or her account of an in-service assault, and suggest potential sources for such evidence.  Then, VA must assist him or her in the submission of alternative sources of evidence, by providing additional time to submit such evidence after receipt of the personal-assault letter and, where appropriate, by obtaining evidence on his or her behalf.  The Court has emphasized that, in claims of service connection for PTSD based on in-service personal assault pursuant to 38 C.F.R. § 3.304(f), VA has a heightened burden of VCAA notification.  Id.  Such notice must be provided.

The Veteran must also be given VCAA notice regarding the regarding his claim for a temporary total rating for in-patient treatment for his psychiatric disorder.  

Although the March 2015 statement of the case indicates all paper and electronic records were considered, to include Bay Pine treatment records from May and June 2013, the Board is unable to locate the Bay Pine records in VBMS or Virtual VA.  Since these records relate to the Veteran's psychiatric disorder and are pertinent to the appeal, these must be added to VBMS.

The matter involving the temporary total rating under 38 C.F.R. § 4.29 is inextricably intertwined with the claim for service connection for a psychiatric disorder since this claim is predicated on a favorable outcome of the service connection claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter pertaining to the claim for service connection for an acquired psychiatric disorder, to include PTSD and depression, and requirements for a temporary total rating under 38 C.F.R. § 4.29.  The letter should include the criteria necessary to support service connection for an acquired psychiatric disorder other than PTSD and service connection for PTSD, to include based on in- service personal assault.  38 C.F.R. § 3.304(f).  In particular, the notice must advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the in-service stressor.  Allow the Veteran the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.

2.  Obtain all ongoing VA treatment records since April 2014 and Bay Pines treatment records from May and June 2013, and associate them with the Veteran's electronic records in VBMS.

3.  Arrange for a physician to review the Veteran's VBMS and Virtual VA files to determine the likely etiology of his low back disorder.  The examiner must state whether the Veteran's current low back disorder at least as likely as not (i.e., a probability of 50 percent or more) had its onset during service or is otherwise related to military service.  The opinion should reflect the Veteran's lay contention of continuing back pain since service and his medical history in rendering an opinion.  The examiner should fully explain the rationale supporting the opinion and comment on the Veteran's inservice low back complaints and treatment as well as evidence of a post-service motor vehicle accident in 2004.

4.  Arrange for a physician, preferably a podiatrist, to review the contents of the Veteran's VBMS and Virtual VA files in order to offer an opinion regarding the Veteran's bilateral pes planus.  The examiner should state whether it is undebatable that the Veteran's pre-existing pes planus was not aggravated beyond the natural progression during his service.

In rendering an opinion the examiner must provide sufficient supportive rationale and he or she should comment on or discuss in-service treatment records that note complaints and treatment for pes planus. 

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a low back disorder, pes planus, and an acquired psychiatric disability, and a temporary total rating should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


